Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 TWMC - Q4 2008 Trans World Entertainment Corp. Earnings Conference Call M A R . 0 5 . 2 0 0 9 / 9 : 0 0 A M E T C O R P O R A T E P A R T I C I P A N T S Robert Higgins Trans World Entertainment Corp. - Chairman, CEO John Sullivan Trans World Entertainment Corp. - CFO Jim Litwak Trans World Entertainment Corp. - President, COO C O N F E R E N C E C A L L P A R T I C I P A N T S Ian Corydon B. Riley & Co. - Analyst Edward Woo Wedbush Morgan Securities, Inc. - Analyst Operator Good day, ladies and gentlemen, and welcome to the Trans World Entertainment fourth quarter conference call. At this time, all participants are in a listen-only mode. Later we will conduct a question-and-answer session and instructions will follow at that time. (Operator Instructions) As a reminder, this conference call is being recorded. I would now like to introduce your host for today's conference, Bob Higgins, Chairman and Chief Executive Officer. You may begin. Robert Higgins - Trans World Entertainment Corp. - Chairman, CEO Thank you. Good morning, everyone. On the call with me today are Jim Litwak, our President and Chief Operating Officer; and John Sullivan, our Chief Financial Officer. Thank you for joining us today as we discuss our 2008 results. Our January business had little impact on comp sales results that we reported on our holiday sales call. The fourth quarter comp store sales finished down 14%. By category our fourth quarter comp sales were down 9% in video and 21% in music. The video game category decreased 16%. This reflected a decrease of 6% in game hardware, and 27% in game software. As of the end of the year, we operated 347 stores that carried games. Our other categories, electronics, accessory and trend decreased 9%. For the fiscal year of 2008, comp store sales decreased 11% and total sales decreased 22% to $988 million. For the year, our comp sales in the video category were down 3% and represented 42% of our business, up from 39% in 2007. Comp sales in music were down 20% and represented 35% of our business, down from 39%, in 2007. Comp sales in video games down 14%, this reflected a decrease of 11% in game hardware and 23% in game software. Games represented 9% of our business the same as 2007. The other categories of electronics, accessory, and trend, comp down 1% for the year and represented 14% of our business versus 13% last year. Now John will review our fourth quarter and annual results in detail followed by update on our business plan by Jim. John Sullivan - Trans World Entertainment Corp. - CFO Thank you, Bob. Good morning. I will first address our quarterly results and then turn to our annual results. For the fourth quarter of 2008, the Company recorded a net loss of $9.4 million, or $0.30 per share.
